It is a great honour for me to speak from the rostrum of the General Assembly for the first time as President of the Republic of Kazakhstan. The United Nations is a unique and universal organization that protects the needs of humanity and will always continue to do so.
Next year marks the seventy-fifth anniversary of the founding of the Organization, which protects humanity from many challenges and dangers and much bloodshed. Today, the United Nations plays an extremely important role in ensuring global development and the interlinkage of civilizations. Kazakhstan fully supports the idea of Secretary-General Antonio Guterres not to ignore but to acknowledge the fate of every person and every State as our common heritage. However, we have every reason to be concerned about the geopolitical and geoeconomic changes of the present age. This situation will clearly be a complex test for our joint actions to implement the 2030 Agenda for Sustainable Development.
In my view, the alarming new global reality is influenced by the following major trends.
First, a growing number unresolved conflicts and tensions in various parts of the world have revived old dividing lines and created new ones, bringing world Powers to the verge of full-scale military stand-offs.
Secondly, we all suffer from the lack of trust among global and regional actors. It leads to the erosion of the current security and arms control architecture, resulting in a renewed arms race. Those challenges are aggravated by restrictive sanctions, trade wars, an intense rivalry in space, cybertechnology and artificial intelligence. All of the afore-mentioned represent alarming facets of the deepening fundamental crisis.
Thirdly, the widening social, economic and technological inequalities, growing disparities between the North and the South, together with the emerging global debt crisis, distort the existing world economic landscape. Consequently, we are witnessing the rise of protectionism and nationalistic policies, which undermine international partnerships and cooperation.
Fourthly, environmental degradation has become one of the most destabilizing factors globally. The impact of climate change in Central Asia in particular will result in dramatic existential challenges, such as desertification, the melting of glaciers and the subsequent depletion of drinking and irrigation water. In that complex environment, Kazakhstan firmly pursues a policy of inclusive and sustainable development, comprehensive dialogue and peaceful endeavours.
Achieving a nuclear-weapon-free world remains a top priority for my country. That aspiration has become an essential part of the nation-wide identity of the Kazakh people, giving us the moral right to be at the forefront of the global movement to eliminate nuclear weapons. That stems from the firm conviction that nuclear weapons are no longer an asset but a danger to global peace and stability.
Unfortunately, some countries still rely in their strategic defence calculations on nuclear arsenals, prompting their rivals to consider acquiring asymmetric responses but equally deadly types of weapons of mass destruction.
Leading by example, Kazakhstan works hard to alter such misperceptions. Under the strong leadership of the first President, Mr. Nursultan Nazarbayev, Kazakhstan closed down the Semipalatinsk nuclear test site and voluntarily renounced the fourth largest nuclear arsenal in the world. Those acts were the first step in our long and successful journey towards a global championship of nuclear disarmament and non-proliferation.
Among our contributions to that noble cause, I would mention the establishment of the unique nuclear-weapon-free zone in Central Asia, hosting the low enriched uranium bank of the International Atomic Energy Agency, the adoption of resolution 64/35, on the International Day against Nuclear Tests, and the recent ratification of the Treaty on the Prohibition of Nuclear Weapons.
We all should stand resolutely by the Universal Declaration on the Achievement of a Nuclear-Weapon-Free World as our road map to a safer future. We also seek enhanced cooperation among nuclear-weapon-free zones and the creation of new ones.
Kazakhstan believes that the current issues concerning Iran’s Joint Comprehensive Plan of Action and the denuclearization of the Korean peninsula should be settled only by political means, with due respect for each other’s interests and concerns.
My country has always been a steadfast supporter of preventive diplomacy and mediation on the global stage. As early as in 1992, from this rostrum Kazakhstan’s first President proposed convening the Conference on Interaction and Confidence-building Measures in Asia (CICA) as a platform for collective approaches to addressing security challenges (see A/47/ PV.24). Over time, CICA has proved its expediency and viability. We are grateful to all our partners who have embraced that process.
The growing economic might of Asia demands a more integrated continental security architecture. It is time to transform CICA into a full-fledged regional organization for security and development. As Chair of CICA in 2020, we will put our efforts to that end.
As a non-permanent member of the Security Council in the previous two years, we focused on strengthening security, non-proliferation and regional cooperation, affirming our commitment to the cause of peace. Kazakhstan contributes to United Nations peacekeeping by co-deploying with our Indian partners a 120-strong unit to the United Nations Interim Force in Lebanon, as well as by providing military observers.
We are also proud that Kazakhstan has become a global centre for the dialogue of religions and civilizations. Since 2003, our capital has been honoured to convene the triennial Congress of Leaders of World and Traditional Religions, supported by the United Nations.
All of us are observing with alarm the developments in the Middle East, the cradle of human civilization, which is plagued by mutual hatred and violence. We therefore stand ready to support bilateral and multilateral actions aimed at finding viable peace and confidence-building solutions.
As a good example of our commitment to inclusive dialogue, Kazakhstan provides a platform for inter-Syrian negotiations. Thirteen such rounds have taken place in our capital. Thanks to the Astana process, which complements the Geneva talks, a cessation of hostilities has been reached. The de-escalation zones, with conditions for the safe return of refugees, have also been established.
We all know that conflicts are devastating and give rise to terrorism and extremism. Those challenges can be defeated only by joint actions through a global anti-terrorism network under the auspices of the United Nations. As a counter-terrorism measure, Kazakhstan initiated the code of conduct towards achieving a world free of terrorism by the United Nations centenary in 2045, and we urge others to join it.
This year, Kazakhstan successfully accomplished a special humanitarian mission called Zhusan in cooperation with our international partners. As a result, 595 Kazakh citizens trapped by terrorist propaganda, including 406 children, returned home from the war zones in Syria. We are ready to share our experience with other countries and urge them to take similar actions.
For decades, the Central Asian States had weak economic ties, which impeded their sustainable growth. Now, by sharing common interests and challenges, our region has entered the next stage of its development. In that respect, close and constructive political dialogue among all five regional countries will be instrumental for trade, economic, investment and people-to-people interaction. New opportunities have emerged for the region following the first informal consultations at the highest level held in our capital last year.
I am fully convinced that Central Asia is becoming a global stakeholder. We are strongly united by our common historic and cultural heritage, as well as by our common future. Kazakhstan, as the largest economy of Central Asia, has a vital interest in further strengthening mutually beneficial cooperation among all States. The situation in Afghanistan has a direct impact on our region. We hope that the Afghan-owned and Afghan-led peace process, assisted by all key stakeholders, will produce lasting peace and prosperity for this country. Kazakhstan will continue to support the Afghan people in rebuilding their nation. Enduring global and regional partnerships, long-term investments and regional connectivity are vital to securing the peaceful future of that nation.
The United Nations ability to deliver on its core mission faces a serious test. The bold and clear vision of the Secretary-General on United Nations reform therefore deserves the wide support of all Member States. We pay special attention to the full implementation of the 2030 Agenda for Sustainable Development as we strive to avoid the notorious middle-income country trap, and as the Goal 8 targets for Sustainable Development are integrated by 80 per cent into our strategic Government programmes. This May, I opened a new building for international organizations in Kazakhstan; it hosts 16 United Nations agencies. As the next step, we propose to establish on its premises a United Nations centre for the Sustainable Development Goals with the mandate of assisting Afghanistan and countries in Central Asia. Being one of the largest transit and transport territories in Eurasia, Kazakhstan is set to play a pivotal role in promoting transcontinental trade as a member of the Eurasian Economic Union and a reliable partner of the One Belt-One Road initiative.
In these challenging times, we shall continue to work towards the comprehensive transformation of our society under the motto “Continuity, justice, progress”. My formula for Kazakhstan’s political system is one of a strong and visionary president, an influential Parliament and accountable Government. I firmly believe that this concept meets the basic needs of our nation and ensures its peaceful and sustainable future. As the new President, I am committed first and foremost to building a modern welfare State. My ultimate goal is to ensure that millions of my fellow countrymen benefit from large-scale reform and enjoy an inclusive society, a robust economy, high quality education and advanced health care. Kazakhstan will not become a success story of socioeconomic development unless profound political transformation is accomplished. At the same time, one should keep in mind that democracy in Kazakhstan is a work in progress, requiring regular scrutiny. We are constantly looking for a way to improve it by building on the positive and learning from the negative experiences.
As part of my agenda, I launched the National Council of Public Confidence to promote meaningful dialogue between Government and society. My vision is based on the concept of different opinions, but one nation. It is through the exchange of views and dialogue that we should move forward. Big changes will drive all law enforcement agencies and courts to uphold the rule of law in every sphere and in the everyday lives of our citizens. Populism is about mediocre policy. I am in a position not to make empty promises, but to pursue concrete deeds. I will be steadfast in implementing my reform agenda.
Next year, the United Nations family will mark an important milestone in its history. That occasion should provide a new impetus for our joint endeavours in promoting comprehensive international cooperation in order to put an end to animosity, distrust and militancy. I call on the international community and all our partners to get together to strengthen the world’s momentum towards security, cooperation and mutual trust. We all must take care of our future generations so as to ensure their just and meaningful engagement in developing a new economy and new technologies. We must take care of the environment, promote scientific development and ensure health care and education for all. The destiny of our future generations deserves to be much better than what it is now in this fragile world. As a responsible member of the global community, Kazakhstan will not cease to contribute to the collective action of promoting peace and advancing human rights, dignity and prosperity.
